COURT OF APPEALS FOR THE
                             FIRST DISTRICT OF TEXAS AT HOUSTON

                                               ORDER

Appellate case name:       Jackie Anderson, Patrick Cockerham, Diann Banks, Herbert Lenton,
                           and Mable Caleb v. Terry Grier, Superintendent of the Houston
                           Independent School District

Appellate case number:     01-15-00285-CV

Trial court case number: 2010-21712

Trial court:               164th District Court of Harris County

       The “Parties’ Report Regarding Settlement Discussions” filed on June 1, 2016 informed
the Court that (1) the parties did not settle the underlying dispute during mediation, but have
continued settlement discussions and (2) the Board of Trustees for the Houston Independent
School District Board will be considering a settlement offer at its next meeting scheduled for June
9, 2016. The Court requests that the parties file an updated status report regarding this case by July
15, 2016.
       It is so ORDERED.

Judge’s signature: /s/ Michael Massengale
                    Acting individually       Acting for the Court


Date: July 1, 2016